Case 0:19-cv-62974-RAR Document 108 Entered on FLSD Docket 11/14/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CIV-62974-RAR

  OJ COMMERCE, LLC,

          Plaintiff,

  v.

  HOME CITY, INC.,

        Defendant.
  ______________________________/

                          ORDER ON PLAINTIFF’S MOTION OF
                        VOLUNTARY DISMISSAL WITH PREJUDICE

          THIS CAUSE comes before the Court on Plaintiff’s Motion of Voluntary Dismissal with

  Prejudice [ECF No. 107], filed on November 13, 2020. Plaintiff requests that the Court retain

  jurisdiction of this matter to enforce the parties’ settlement agreement, but has not filed a copy of

  the settlement agreement on the docket. The Court will not retain jurisdiction over a settlement

  agreement it has not fully seen or approved. Accordingly, it is hereby

          ORDERED AND ADJUDGED that Plaintiff’s Motion of Voluntary Dismissal with

  Prejudice [ECF No. 107] is DENIED without prejudice. Plaintiff may re-file its Motion of

  Voluntary Dismissal with Prejudice by November 27, 2020, including with it a copy of the parties’

  settlement agreement on the public docket, or removing the request that the Court retain

  jurisdiction.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of November, 2020.




                                                           _________________________________
                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE
